Judgment, Supreme Court, New York County (Charles Solomon, J.), rendered February 2, 1998, convicting defendant, after a jury trial, of mur*55der in the second degree, and sentencing him to a term of 25 years to life, unanimously affirmed.
Defendant’s challenges to the prosecutor’s summation are unpreserved and we decline to review them in the interest of justice. Were we to review these claims, we would find that each of the challenged remarks, when examined in context, constituted fair comment on the evidence in response to defendant’s summation, that none of these comments shifted the burden of proof or commented on defendant’s failure to testify or call witnesses, and that the prosecutor’s summation did not deprive defendant of a fair trial (see, People v Overlee, 236 AD2d 133, lv denied 91 NY2d 976; People v D’Alessandro, 184 AD2d 114, 118-119, lv denied 81 NY2d 884).
We perceive no basis for reduction of sentence.
We have considered and rejected defendant’s remaining claims, including those contained in his pro se supplemental brief. Concur — Tom, J. P., Ellerin, Wallach, Rubin and Saxe, JJ.